

Exhibit 10.12


FIRST AMENDMENT TO
MULTIPLE ADVANCE PROMISSORY NOTE
  
  
  
  
       
MAKER:
microHelix, Inc.
5300 Meadows Road, Suite 400
Lake Oswego, Oregon  97035
 
Moore Electronics, Inc.
5300 Meadows Road, Suite 400
Lake Oswego, Oregon  97035
HOLDER:
Aequitas Capital Management, Inc.
5300 Meadows Road, Suite 400
Lake Oswego, Oregon  97035
 
  
  
  
  



THIS FIRST AMENDMENT TO MULTIPLE ADVANCE PROMISSORY NOTE ("Amendment") dated
effective December 31, 2009 is to that certain Multiple Advance Promissory Note
dated effective December 31, 2008, made and executed by microHelix, Inc., an
Oregon corporation and Moore Electronics, Inc. (together "Borrower"), in favor
of MH Financial Associates, LLC, an Oregon limited liability company ("Lender")
in the original principal amount of $300,000 (the "Note").


1.      MAXIMUM ADVANCE AMOUNT MODIFIED.  Section 2 of the Note is hereby
modified to read in its entirety as follows:


"2. PROMISE TO PAY.   microHelix, Inc. and Moore Electronics, Inc. (together,
"Maker") jointly and severally promise to pay to the order of Aequitas Capital
Management, Inc. ("Holder") in lawful money of the United States of America, the
amounts of all advances ("Advances") made by Holder to microHelix, Inc. under
the Services Agreement and the Support Arrangement, which will not exceed the
sum of $360,000, together with interest on the unpaid principal balance from the
date hereof until paid in full.  Maker will pay Holder at Holder's address shown
above or at such other place as Holder may designate in writing."


2.      PAYMENT AND MATURITY DATE MODIFIED.  Section 5 of the Note is hereby
modified to read in its entirety as follows:


"5. PAYMENT AND  MATURITY; APPLICATION OF PAYMENTS.  Maker will pay all amounts
outstanding under this Note on the earliest of the following:  (a) December 31,
2010; (b) the closing of a loan or other financing provided to Maker by a senior
lender or other source in an amount sufficient to pay off this Note; (c) the
closing of a private investment in public equity financing and/or any other
financing event with gross proceeds to Maker in excess of $1,000,000 (each of
(a) through (c) is individually the "Maturity Date"); provided, however, that
after the occurrence of an Event of Default, the outstanding principal and all
accrued interest will be payable on demand.  Unless otherwise agreed or required
by applicable law, payments will be applied first to expenses for which Maker is
liable hereunder (including unpaid collection costs and late charges), next to
accrued and unpaid interest, and the balance to principal.  In addition, the
outstanding principal balance and all accrued and unpaid interest will be due
and payable in the event of (x) a sale of all or substantially all of the assets
of Maker, or (y) the transfer of ownership or beneficial interest, by merger or
otherwise, of 50% or more of the stock of Maker."


3.  NO FURTHER MODIFICATIONS.  Except as set forth in this Amendment, the Note
shall continue unmodified and in full force and effect in accordance with its
terms.  Capitalized terms not otherwise defined in this Amendment shall have the
meanings ascribed to them in the Note.


[Signature page follows]

 
 

--------------------------------------------------------------------------------

 

UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY LENDER AFTER
OCTOBER 3, 1989 CONCERNING LOANS AND OTHER CREDIT EXTENSIONS MUST BE IN WRITING,
EXPRESS CONSIDERATION AND BE SIGNED BY LENDER TO BE ENFORCEABLE.


BORROWER ACKNOWLEDGES HAVING READ ALL OF THE PROVISIONS OF THIS AMENDMENT AND
BORROWER AGREES TO ITS TERMS.


BORROWER:
MICROHELIX, INC.
       
By:
/s/ Thomas A. Sidley
   
Thomas A. Sidley, President
       
MOORE ELECTRONICS, INC.
       
By:
/s/ Thomas A. Sidley
   
Thomas A. Sidley, President
 
   
LENDER:
AEQUITAS CAPITAL MANAGEMENT, INC.
       
By:
/s/ Robert J. Jesenik
   
Robert J. Jesenik, President



Signature page to First Amendment to Multiple Advance Promissory Note

 
 

--------------------------------------------------------------------------------

 